Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 06/23/21 is acknowledged. 

Status of Claims
Claims 1-7 and 9 are pending. 
In the submission filed 06/23/21, claims 1, 2, 7 and 9 were amended, and no claims were cancelled or added. (Claim 8 was previously cancelled.)
Claims 1-7 and 9 are rejected.

Response to Arguments
Regarding the claim objections and the rejections under 35 U.S.C. 112
In view of Applicant's amendments, the claim objections and the rejections under 35 U.S.C. 112 have been overcome. 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 102
Applicant’s arguments have been considered and are in part persuasive (see item 3. "Communication Module" below), in part not persuasive.  Upon further search and consideration, a new ground of rejection is made in view of Campos et al. (U.S. Patent Application Publication No. 2014/0195425 A1) in view of Goncalves et al. (U.S. Patent No. 9,722,971), as explained in the body of the Office Action. 
Below, the Examiner responds to Applicant's arguments. (Headings below correspond to headings used by Applicant in the Response.)
1. Emulated card
Under BRI, Campos' electronic stored value card/electronic stored value token teaches Applicant's recited "emulated card." See, e.g., 0023, Figs. 9A-9D and associated description thereof in Campos' specification (beginning at 0285) (e.g., "As used herein, “electronic-stored value card” or “eSVC” refers to an electronic embodiment of an account that may be used to transact business with a merchant willing to accept a value (e.g., points, miles, dollars, or any other measure of value such as a value token described hereinbelow), for example as tender for a purchase or discount for a purchase. … The accounts may comprise credit card accounts, debit accounts, …. Such accounts may be 
Note that although Campos' specification's description of Figs. 9A-9D sometimes refers to "electronic stored value token," Figs. 9A-9D themselves explicitly refer to/show "cards," indicating that the associated description in Campos' specification also concerns the virtual cards themselves, not merely the tokens, or value of the cards (cp. 0023: "the value of an electronic stored-value card may be embodied as an “electronic value token” or “value token,” both of which are described in detail hereinbelow.").
Applicant also states:
Indeed, the "electronic-stored value card" ("eSVC") of Campos does not function as an emulated card that can be used repeatedly, like a real bank card, as described in the present Application, because the "electronic-stored value card" can only be used as long as the "electronic value token" is not exceeded. (Response, p. 8; emphasis in original)

These words of Applicant (consistent with the Office Action's citation to Campos) concede that Campos' eSVC can be used 
As for "a real bank card," Applicant does not claim this. In other words, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., real bank card) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
2. Secured Enclosure 
Applicant states:
Contrary to interpretation in the Office Action, there is no reference in Campos, and in particular in Fig. 3, that the user device 14 comprises a "secured enclosure" wherein the e-wallet [module] is arranged. (Response, p. 8; emphasis in original)

In response:
Campos 0102 teaches:
Access to the electronic wallet may be gated or protected by an authentication token or other means for securely accessing an electronic wallet, examples of which include a proxy card or a personal digital assistant or mobile device such as a smart phone. Other embodiments for access to the electronic wallet include cardless access such as a number/password combination, a number without a password, and the like. Biometric information may also be used for authentication and access purposes, e.g. a fingerprint or iris print.


Any suitable authentication token as described herein such as virtual or cardless authentication tokens, mobile phones, etc. may be employed in the various embodiments described herein. In an embodiment, the authentication token is associated with a personal digital assistant such as a smart phone 204, as depicted in FIG. 6E. For example, an electronic wallet stored in and/or accessed via a phone may include an authentication token, or the phone itself may contain hardware and/or unique electronic data (e.g., authentication data such as serial number, MAC address, SIM card, digital signature, electronic key, user ID, phone number, passcode, etc.) that serves as the authentication token. Such a phone may use near field communication to communicate data associated with the authentication token with a point of sale device for authentication and transaction purposes. For example, the phone may be passed near the point of sale device and transfer user and/or wallet information and authentication information to the point of sale device using near field communication protocol. … In an embodiment, the phone may provide hardware and/or software for authenticating a user, for example a camera or scanner and associated application for confirming biometric data associated with the user, and upon authenticating the user, the phone would convey the successful authentication to the point of sale device.

As for Fig. 6E, described in the above quote, note that Fig. 6E illustrates "a representative user device" (Campos, 0015).
As per above, Campos teaches that an electronic wallet, in which an electronic stored value card/token is stored (see e.g., Figs. 9A-9D and associated description thereof in Campos' specification), is stored in an enclosure of, e.g., a mobile phone, i.e., user device, that is secured, e.g., by hardware or software. Thus, contrary to Applicant's assertion quoted above, there is indeed "reference in Campos that the user device comprises a "secured enclosure" wherein the e-wallet [module] is 
Furthermore, even absent such explicit reference in Campos, a mobile phone or the like device such as taught by Campos is understood by one of ordinary skill in the art to include a "secured enclosure" (e.g., the casing/housing of the device).
Accordingly, Campos is understood to teach "said emulation module is integrated into a secured enclosure of said communications terminal," as claimed.
3. Communication Module

As indicated in the previous Office Action, claim 1, elements A-C, Campos' user device 14, which may be, e.g., an e-wallet enabled smart phone, teaches the recited elements A-C, viz., communications terminal, payment device and emulation module (see also Campos, e.g., 0057, 0102, 0175). As per Campos, 0322-0326, see Fig. 8, user device 14 may be instantiated by computer system 580, which has input/output devices 590 and network connectivity devices 592. Thus, teachings of Campos cited with respect to claim 1, elements G and H, are to be understood as in addition to / further specifying the recited communications terminal (user device 14) and its components such as 590, 592.
Regarding claim 1, element G, specifically, the recitation "the emulation module comprises means for obtaining said card data read by the payment card reader, via at least one 
Alternatively, the user may have access to a card reader (e.g., mag stripe reader and/or bar code reader), such as a device attached to a user's computer, personal digital assistant or smart phone, and utilize such device to read information from a physical card, in conjunction with the user's computer, personal digital assistant or smart phone, to enter the card's information into the e-wallet system for conversion into an electronic value token.(Emphasis added).

The above content of Campos explicitly teaches that information read by a card reader from a physical card is entered into the e-wallet. (As discussed, the e-wallet is in the smart phone, etc.) In other words, the card data is transmitted (communicated) from the card reader to the smart phone, etc. containing the e-wallet. Even if Campos be deemed not entirely clear as to how, or by what specific portion of hardware or functionality, this transmission occurs, nonetheless, it is clear that this transmission occurs via hardware/functionality of the smart phone, etc. that is capable of causing/permitting this transmission to occur. Such hardware/functionality is deemed communications functionality, or, in other words, a communications module (or a part thereof), of the smart phone, etc. Since, as stated above, the smart phone is/encompasses the recited payment device, the communications module thereof is "of the payment device." Thus, it follows that Campos teaches "the emulation module comprises means for obtaining said card data 
Regarding claim 1, element G, specifically, the recitation "the at least said communications module is further configured to enable said payment device to carry out a secured communication to a bank server," as per above, Campos, 0322-0326, see Fig. 8, teaches that the user device 14 (e.g., e-wallet enabled smart phone), i.e., the recited communications terminal, includes input/output devices 590 and network connectivity devices 592. Further, Campos, Figs. 3, 4A, 5A-5C, and associated description, e.g., 0050-0058 (e.g., 0053, 0057, 0058), 0071-0074, 0076, 0079-0080, 0094, teaches that user device 14 may communicate (directly or via e-wallet, whether the e-wallet resides in the user device or elsewhere, see e.g., 0057) with issuer, whether directly without intermediary (e.g., 0057 "In an embodiment, the user device 14 may be used to convey transaction information to the … issuer computer device 19 ….") or indirectly via intermediary.
Campos, 0210, 0215-0216, Table 4, 0265-0266, Table 11, teach that such communications may include encryption, hence that the recited "communications to a bank server" may be "secured."
Again, Campos, Figs. 1, 2, 9A, 9B teaches the use of security codes and passwords in creating e-wallets/virtual cards 
Again, Campos, e.g., 0029, teaches fraud mitigation prior to user obtaining, redeeming, etc. a virtual card (i.e., prior to creation of a virtual card, use of a virtual card to effect a payment transaction, etc.). The communication of data created using fraud mitigation, and communications performed pursuant to carrying out fraud mitigation, may be deemed secured (see, e.g., communications described above). 
Thus, again, Campos teaches that the recited "communications to a bank server" may be "secured."
Prior art reference of record Goncalves is newly cited as teaching a portion of element H. See Figs. 1-4 and associated description, 1:5-3:4, 3:25-6:7, e.g., Fig. 3, 3.8, Fig. 4, 4.6, 4.7 (communication between mobile terminal including CPU and NFC component, for emulating a payment card and performing payment transactions (e.g., Fig. 1, 1.1), i.e., "emulation module", and secure element hosting a banking application (virtual bank card), i.e., "payment-acquisition module"). Note Goncalves is cited only for the communication between internal elements of system of payment," "communications terminal"), not for the entirety of element H. Thus although Goncalves is deemed to teach the entirety of element H, Goncalves is relied upon only for teaching the portion of element H not taught by Campos.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without 
"an emulation module";
"at least one administration module";
"at least one communications module"; and
"at least one payment-acquisition module,"
and slightly variant versions of the above, all recited throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (U.S. Patent Application Publication No. 2014/0195425 A1), hereafter Campos, in view of Goncalves et al. (U.S. Patent No. 9,722,971), hereafter Goncalves.

Note: the claimed various modules and their means are deemed software for carrying out the recited functionalities; accordingly, where the prior art teaches computerized means to carry out the recited functionalities the prior art also teaches software for doing so, and hence teaches the recited modules and their means.

Regarding Claims 1, 7 and 9
Campos teaches:
(element A) an emulation module emulating at least one physical payment card and providing a corresponding emulated card; (0285, 0296, 0289)
(element B) a payment device; (0057 user device 14)
(element C) a communications terminal comprising the emulation module and the payment device, wherein said emulation module is integrated into a secured enclosure of said communications terminal; and 
(element D) a payment card reader connected with or integrated into said communications terminal; (0289)
(element E) wherein: the emulation module comprises means for receiving at least one request coming from at least one administration module installed in said communications terminal; (Fig. 9C, 0289, 0276)
(element F) the payment reader comprises means for reading, from the physical payment card, when said physical payment card is inserted in said payment card reader, at least one piece of data representing the physical payment card, called card data, (As per prior art cited for elements A, D)
(element G) the emulation module comprises means for obtaining said card data read by the payment card reader, via at least one communications module of said payment device, and providing said corresponding emulated card, wherein the at least one communications module is configured to enable said payment device to carry out a secured communication to a bank server (As per prior art cited for elements A, D, F)
(element H) the emulation module comprises means for communicating … at least one payment-acquisition module of said payment device, …, said means for communicating being activated during a payment operation involving said emulated card and requiring at least said card data obtained, and 
(element I) wherein said emulated card is capable of being involved in a plurality of successive payment operations. (0292)
As indicated above, Campos teaches the recited functionalities of the emulation module and the payment acquisition module, both internal to Campos' user device 14, i.e., the recited "communications terminal." While it is implicit in Campos that communication, internal to the user device, occurs between these two functionalities, Campos does not explicitly disclose a discrete communication element, internal to the user device, between these functionalities as discrete elements. However, Goncalves teaches:
(element H) the emulation module comprises means for communicating with at least one payment-acquisition module of said payment device, via said at least one communications module of said payment device, said means for communicating being activated during a payment operation involving said emulated card and requiring at least said card data obtained, and (Figs. 1-4 and associated description, 1:5-3:4, 3:25-6:7, e.g., Fig. 3, 3.8, Fig. 4, 4.6, 4.7. Note: although Goncalves is deemed to teach the entirety of element H, Goncalves is relied upon only for teaching the portion of element H not taught by Campos.)


Regarding Claim 2
Campos in view of Goncalves teaches the limitations of base claim 1 as set forth above. Campos further teaches: 
wherein said means for obtaining and providing are activated when said means for receiving receive an installation request sent by said administration module. (As per prior art cited for claim 1, elements E, G)

Regarding Claim 3
Campos in view of Goncalves teaches the limitations of base claim 1 as set forth above. Campos further teaches:
means for storing at least said card data obtained by the means for obtaining. (Fig. 9C "My Wallet," "Number of cards: 1," "pottery barn" card; 0289)
Regarding Claim 4
Campos in view of Goncalves teaches the limitations of base claim 1 as set forth above. Campos further teaches:
wherein said emulation module comprises means for de-installing at least one emulated card, activated at reception, by said means for receiving, of a request sent by the administration module for de-installing said emulated card. (0296)

Regarding Claim 5
Campos in view of Goncalves teaches the limitations of base claim 1 as set forth above. Campos further teaches:
wherein said means for communicating communicate with said communications module of said payment device according to the ISO 7816 standard. (0023 electronic value token may be prepaid card; note: use of prepaid card is governed by ISO 7816 standard, (as indicated by "Smart Card Standards," listed on attached Notice of References Cited, Form PTO-892), hence smart phone (and its components) communicate according to ISO 7816 standard when using prepaid cards)
 
Regarding Claim 6
Campos in view of Goncalves teaches the limitations of base claim 1 as set forth above. Campos further teaches:
wherein said emulation module is integrated into said payment device. (As per prior art cited for claim 1)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. See explanations provided in previous Office Actions. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 




/DWP/Examiner, Art Unit 3692                                                                                                                                                                                                        

/ERIC T WONG/Primary Examiner, Art Unit 3692